 



EXHIBIT 10.49

 

 

FIRST AMENDMENT

TO EXCLUSIVE LICENSE AGREEMENT

 

 

THIS FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Amendment”) is made
and entered into as of December 13, 2013 (“Effective Date”), by and among
CEDARS-SINAI MEDICAL CENTER, a California nonprofit public benefit corporation
(“CSMC”), SYNTHETIC BIOLOGICS, INC., a Nevada corporation, (“Synthetic”), and
SYNTHETIC BIOMICS, INC., a Nevada corporation (“Licensee”), under the following
circumstances:

 

A.CSMC, Synthetic and Licensee entered into an Exclusive License Agreement dated
December 5, 2013 (the “Agreement”), whereby CSMC granted to Licensee an
exclusive license to use the Patent Rights and the Technical Information (as
such terms are defined in the Agreement) pursuant to the terms and conditions of
the Agreement.

 

B.The parties desire to amend the Agreement to revise the provisions pertaining
to CSMC’s right to publish scientific findings from research conducted by CSMC
related to the Patent Rights, the Technical Information and Licensee
Developments (as such term is defined in the Agreement), as further described
herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                  Recitals; Defined Terms. The parties hereby acknowledge and
agree that Recital A is true and accurate. Terms not otherwise defined herein
shall have the meaning ascribed to them in the Agreement.

 

2.                  Amendment to Subsection 2.1(c)(i) to the Agreement.
Subsection 2.1(c)(i) of the Agreement is hereby amended to read as follows:

 

“(i) the right to submit for publication the scientific findings from research
conducted by or through CSMC or its investigators (including the Inventors)
related to the Patent Rights and the Technical Information; provided, however,
that (A) Licensee is provided forty-five (45) days prior notice of any such
publication and an opportunity to review such publication, (B) Licensee may then
delete (within thirty (30) days of the delivery of the publication to Licensee)
any Confidential Information of Licensee included in such publication, and CSMC
shall make such deletion, and (C) in the event that CSMC does not receive any
response from Licensee with respect to CSMC’s proposed publication within thirty
(30) days of the delivery of the publication to Licensee, subject to the terms
of this Agreement, CSMC shall be free to publish or otherwise disclose the
information contained in such publication;”

 



 

 

 

3.                  Amendment to Subsection 2.6(a) of the Agreement. Subsection
2.6(a) of the Agreement is hereby amended to read as follows:

 

“(a) publish the scientific findings from research conducted by or through CSMC
or on its behalf; provided, however, that (i) Licensee is provided forty-five
(45) days prior notice of any such publication and an opportunity to review such
publication, (ii) Licensee may then delete (within thirty (30) days of the
delivery of the publication to Licensee) any Confidential Information of
Licensee included in such publication, and CSMC shall make such deletion, and
(iii) in the event that CSMC does not receive any response from Licensee with
respect to CSMC’s proposed publication within thirty (30) days of the delivery
of the publication to Licensee, subject to the terms of this Agreement, CSMC
shall be free to publish or otherwise disclose the information contained in such
publication;”

 

4.                  Other Provisions. This Amendment is a revision to the
Agreement only, it is not a novation thereof. Except as otherwise provided
herein, the terms and conditions of the Agreement shall remain in full force and
effect. Upon the Effective Date, each reference in the Agreement to “this
Agreement”, “hereunder”, “herein”, “hereof” or words of like import referring to
the Agreement shall mean and refer to the Agreement as amended by this
Amendment..

 

5.                  Further Assurances. Each of the parties hereto shall execute
such further documents and instruments, and do all such further acts, as may be
necessary or required in order to effectuate the intent and accomplish the
purposes of this Amendment.

 

6.                  Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same instrument.

 

* * * * *

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Exclusive
License Agreement as of the day and year first above written.

 

Dated: December 13, 2013

SYNTHETIC BIOMICS, INC.

 

 

By: /s/ Steve H. Kanzer

Name: Steve H. Kanzer

Title: CEO & President

 

Dated: December 13, 2013

SYNTHETIC BIOLOGICS, INC.

 

 

By: /s/ Jeffrey Riley

Name: Jeffrey Riley

Title: CEO

 



2

 

 

Dated: December 13, 2013

CEDARS-SINAI MEDICAL CENTER

 

 

By: /s/ Shlomo Melmed, M.D.

Name: Shlomo Melmed, M.D.

Title: Senior Vice President, Academic Affairs & Dean of the Medical Faculty

 

 

 

By: /s/ Richard Katzman

Name: Richard Katzman

Title: Vice President, Academic Affairs

 



3

 

